department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list feb2 toy ter ra ty legend taxpayer a company b company c company d amount e fund f fund g ira x ira y dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a maintained an individual_retirement_account ira x with company b ira x was invested in fund f a mutual_fund managed by company c taxpayer a also invested in fund g another fund managed by company c that was not held in a tax deferred account on tee e company c sent a letter to the shareholders of fund f and fund g stating that the operation of these funds was no longer practical and that fund f and fund g would be liquidated on and all shares redeemed at that time taxpayer a did not receive the letter from company c and was not aware of the upcoming liquidation of these funds on seaeees liquidated fund f and fund g and sent checks directly to taxpayer a on _ as company b was her ira trustee taxpayer a was confused and did not know why company c sent the proceeds of ira x directly to her rather then sending such proceeds to company b custodian of ira x company c taxpayer a received no explanation from either companies b or c of her options or the consequences of failing to rollover the ira proceeds within days in fact taxpayer a received nothing that would have called her attention to the fact that she was receiving an involuntary_distribution of ira funds further there was no income_tax_withholding that wouid have triggered an immediate question when taxpayer a received the two checks from the liquidation of funds f and g she deposited the checks into two taxable accounts these monies remained untouched on deposit even after taxpayer a received form 1099-r in showing she had received a distribution from ira x amount e taxpayer a attempted to discover what had happened and if a mistake had occurred what if anything she could do to correct it after being advised by her attorney that the 60-day period had elapsed and she should request a waiver of the 60-day period taxpayer a subsequently established a new ira ira y with company d in amount e on at ail times beginning with the receipt of the ira proceeds in until the ira rollover account was established in the funds remained deposited in the two taxable accounts and were not used for personal expenses based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e from ira x because the failure to waive such requirement would be against equity or good conscience and allow you to deposit amount e to ira y restoring the tax deferred status of amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that there was an unexpected liquidation of the mutual_fund in which her ira assets were invested and a failure of her trustee and mutual_fund to provide proper notification and information about the options available to taxpayer a following the involuntary ira distribution taxpayer a made no use of the funds amount e distributed from ira x other than to deposit such funds in two separate_accounts that remained untouched until she was able to establish ira y and transfer amount e to this new ira these facts and circumstances indicate that taxpayer a could not reasonably satisfy the requirement that amount e be deposited in an ira within days of the distribution from her ira and the failure to waive the day requirement would be against equity and good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount e deposited into ira y teed ok on sec_408 of the code will be considered a rollover_contribution within the meaning of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact ‘da at sincerely yours vern mete kcc bh donzell littlejohn manager employee_plans technical group enclosures notice of intention to disciose deleted copy of letter
